DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7 with species election of SEQ ID NO:2 in the reply filed on March 8, 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burn to search both SEQ ID NOs. This is not found persuasive because the two nucleotide sequences require two separate search queries and review/examination of two separate search results, which would impose a search/examination burden on the examiner if the restriction/election is not required. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-20 are pending in the instant application. Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-7 are under examination on the merits in the instant case. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “a second domain for binding with Cas9 protein.” As written, the claims merely define the “second domain” by the intended use “for binding with Cas9 protein”, thereby failing to particularly point out and distinctly claim the structural element (e.g., nucleotide sequence) of the claimed “second domain”. Hence, clear metes and bounds of the “second domain” cannot be ascertained.
Claim 2 recites that “the TCOF1 gene is derived from human.” It is unclear what is exactly meant by “derived from”. That is, it is unclear whether the TCOF1 gene sequence should be of the human sequence or whether the claimed gene sequence reads on non-human sequences that are derivatives of the human sequence.
Claims 4 and 7 recite “a sequence of SEQ ID NO:1, SEQ ID NO:2 or a homologue thereof.” The term “homologue” is defined by the instant specification as reading on “nucleotides having a sequence identity of at least 50%” to the gRNA molecule, which is SEQ ID NO:1 or SEQ ID NO:2. See page 6. Claims 4 and 7 fail to particularly point out and distinctly claim which nucleotides (e.g., nucleotide positions) within SEQ ID NO:1 and SEQ ID NO:2 should be conserved/changed to have “at least 50%” sequence homology, thereby qualifying as the claimed “homologue” of SEQ ID NO:1 or SEQ ID NO:2 having the function of “gRNA”. As such, the nucleotide sequence requirement of the “homologue” gRNA molecule cannot be clearly ascertained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4 and 7 recite that the gRNA molecule comprises “a homologue” of SEQ ID NO:1 or SEQ ID NO:2, wherein the term “homologue” is defined as a nucleotide sequence having “at least 50%” sequence identity. As such, claims 1-7 are drawn to a genus of gRNA molecules encompassing nucleotide sequence variants that are at least 50% homologous to SEQ ID NO:1 or SEQ ID NO:2. 
It is art-recognized knowledge that a gRNA must be fully complementary to a target sequence without any mismatches, especially in the 5’ region to the PAM sequence. See for instance Zhang (US 2014/0234972 A1) demonstrating that “Single-base mismatch up to 12-bp 5’ of the PAM substantially abrogated genomic cleavage by SpCas9” (emphasis added). See paragraph 0219. See also the following illustration showing a complete, full nucleotide sequence 

    PNG
    media_image1.png
    492
    728
    media_image1.png
    Greyscale

As such, there was an art-recognized consensus that the gRNA molecule that functions as a “guide RNA” must be fully complementary to a target sequence.
The instant specification does not provide the required structure-function correlation for the genus of gRNA molecules having at least 50% sequence identity to SEQ ID NO:1 or SEQ ID NO:2. The specification at best merely discloses “gRNA 1 having the sequence of SEQ ID NO:1” and “gRNA 2 having the sequence of SEQ ID NO:2” (see page 13), wherein at least applicant’s elected SEQ ID NO:2 is fully complementary to a human TCOF1 nucleotide sequenceAs such, the specification does not provide any representative number of species (e.g., nucleotide sequence variants having 50%, 60%, 70%, 80%, and 90% nucleotide sequence identity to SEQ ID NO:1 or SEQ ID NO:2) having the function of a gRNA molecule. 
In view of the foregoing, the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus of the gRNA molecule variants at the time of filing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlman et al. (US 2015/0232883 A1).
Dahlman teaches making a vector system comprising a CRISPR-Cas system comprising “a guide sequence capable of hybridizing to a target sequence in a eukaryotic cell” and a CRISPR enzyme (e.g., Cas9), wherein the target sequence is TCOF1, wherein the guide sequence is 10-30 nucleotides long, and wherein the vector is a recombinant expression vector comprising a promoter including an inducible promoter. See paragraphs 0026, 0031, 0048, 0053, 0178, 0337, 0405-0406, 0409. 
Dahlman teaches that the CRISPR-Cas system targeting TCOF1 can be contained in a kit. See paragraphs 0464-0465.
Accordingly, all claim limitations of claims 1-3 and 5-6 are described by Dahlman et al.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (PLOS ONE, 2014, 9(4): e95101).

It is noted that the “kit” recited in the preamble of claim 5 is intended use, which is not a claim limitation. 
See MPEP §2111.02: “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”. 
Accordingly, claims 1-3 and 5 are described by Park et al. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/DANA H SHIN/Primary Examiner, Art Unit 1635